The State of /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 23, 2015

                                       No. 04-15-00452-CR

                                 Dimetric Dashon GONZALEZ,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9594
                         Honorable Jefferson Moore, Judge Presiding


                                          ORDER

        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file a
clerk’s record within ten days from the date of this order containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant=s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
All other appellate deadlines are suspended pending further order of this court. The clerk of this
court is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk,
and the court reporter(s) responsible for preparing the reporter’s record in this appeal.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court